SECOND AMENDMENT TO

CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the 5th
day of April, 2005, among ENSERCO ENERGY INC., a South Dakota corporation (the
“Borrower”), FORTIS CAPITAL CORP. (“Fortis”), a Connecticut corporation, as a
Bank, an Issuing Bank and as Administrative Agent, Documentation Agent and
Collateral Agent for the Banks, BNP PARIBAS ("BNP Paribas”), a bank organized
under the laws of France, as an Issuing Bank and a Bank, U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), a national banking association, as a Bank and SOCIETE
GENERALE, a bank organized under the laws of France, as a Bank (“SocGen”)
(collectively, the “Banks”).

WHEREAS, Borrower and the Banks entered into an Amended and Restated Credit
Agreement dated as of May 14, 2004 (as amended, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Banks make certain changes to the
Credit Agreement and the Banks are willing to do so subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.            Defined Terms. All capitalized terms used but not otherwise
defined in this Amendment shall have the meanings ascribed to them in the Credit
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.

2.            Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a)

Definitions.

(i)           The definition of “Bank Blocked Accounts” is amended to read as
follows:

“‘Bank Blocked Accounts’ means (a) account no. 103657535433 in the name of
Borrower maintained with U.S. Bank into which collections from the Borrower’s

 



 

Accounts will be deposited pursuant to Section 7.14 below and which is subject
to a Blocked Account Agreement, (b) account no. 9030-422249 in the name of the
Borrower maintained with Toronto Dominion Bank into which collections in
Canadian Dollars from the Borrower’s Accounts will be deposited pursuant to
Section 7.14 below and which is subject to a Blocked Account Agreement, (c)
account no. 31441031373 in the name of U.S. Bank maintained with Bank of
Montreal on behalf of Borrower into which collections of Canadian Dollars from
Borrower’s Accounts will be deposited pursuant to Section 7.14 below and which
is subject to a Blocked Account Agreement, and (d) any other account approved by
Agent which is also subject to a Blocked Account Agreement.”

(ii)          The definition of “Blocked Account Agreements” is amended to read
as follows:

“‘Blocked Account Agreements’ means (a) the Amended and Restated Blocked Account
Agreement dated December 15, 2001, as amended, among Agent, Borrower and U.S.
Bank, (b) the Bank Blocked Account Agreement dated May 14, 2004 among Agent,
Borrower and Toronto Dominion Bank, (c) the Blocked Account Agreement among
Agent, Borrower, U.S. Bank and Bank of Montreal, and (d) any other Blocked
Account Agreement pertaining to a Bank Blocked Account.”

(iii)         Clause (b) in the definition of “L/C Sub-limit Cap” is amended to
read as follows:

“(b)       Natural Gas/Transportation L/Cs - $40,000,000.00;”

(iv)         The definition of “Swap Banks” is amended to include U.S. Bank
National Association as a Swap Bank and to read as follows:

“‘Swap Banks’ means Fortis, BNP Paribas, SocGen and U.S. Bank and their
Affiliates in their capacity as a party to a Swap Contract, and any other Bank
approved by all the Banks; provided, in each case, that any of the same remain a
Bank hereunder and/or remain entitled to the benefit of the Security

 

2

 



 

Agreements; provided further, however, that neither BNP Paribas Futures, Inc.
nor Fimat Alternative Strategies, Inc. shall be treated as a Swap Bank.”

3.            Effectiveness of Amendment. This Amendment shall be effective upon
(a) receipt by the Agent of an executed copy of this Amendment, and (b) receipt
by the Banks of all fees due from the Borrower.

4.            Blocked Account Agreement. Borrower agrees to use its best efforts
to conclude, as soon as possible but in no event later than April 29, 2005, a
Blocked Account Agreement among Fortis, Borrower, U.S. Bank and Bank of Montreal
relating to account no. 31441031373 at Bank of Montreal on such terms and
conditions as are acceptable to Fortis.

 

5.

Ratifications, Representations and Warranties.

(a)          The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. The Borrower and the Banks agree that
the Credit Agreement and the Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.

(b)          To induce the Banks to enter into this Amendment, the Borrower
ratifies and confirms each representation and warranty set forth in the Credit
Agreement as if such representations and warranties were made on the even date
herewith, and further represents and warrants (i) that there has occurred since
the date of the last financial statements delivered to the Banks no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (ii) that no Event of Default exists on the date
hereof, and (iii) that the Borrower is fully authorized to enter into this
Amendment. THE BORROWER ACKNOWLEDGES THAT THE CREDIT AGREEMENT PROVIDES FOR A
CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE PART OF THE BANKS AND
THAT THE BANKS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO ADVANCE ANY REVOLVING
LOAN OR TO ISSUE ANY LETTER OF CREDIT. THE BORROWER REPRESENTS AND WARRANTS TO
THE BANKS THAT THE BORROWER IS AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING
BUSINESS UTILIZING AN UNCOMMITTED FACILITY.

 

3

 



 

 

6.            Benefits. This Amendment shall be binding upon and inure to the
benefit of the Banks and Borrower, and their respective successors and assigns;
provided, however, that Borrower may not, without the prior written consent of
the Banks, assign any rights, powers, duties or obligations under this
Amendment, the Credit Agreement or any of the other Loan Documents.

7.            Construction. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

8.            Invalid Provisions. If any provision of this Amendment is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this
Amendment shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance.

9.            Entire Agreement. The Credit Agreement, as amended by this
Amendment, contains the entire agreement among the parties regarding the subject
matter hereof and supersedes all prior written and oral agreements and
understandings among the parties hereto regarding same.

10.         Loan Document. This Amendment shall be considered a Loan Document
for all purposes of the Credit Agreement.

11.         Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as amended hereby, are hereby amended so that any reference in the
Credit Agreement or in any such agreements, documents or instruments to the
Credit Agreement shall mean a reference to the Credit Agreement as amended
hereby.

12.         Counterparts. This Amendment may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same agreement.

 

[The Remainder of this Page Intentionally Left Blank]

 

4

 



 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

ENSERCO ENERGY INC.,

a South Dakota corporation

 

By:                                                                     

 

Thomas M. Ohlmacher

 

 

President and Chief Operating Officer

 

350 Indiana Street, Suite 400

Golden, Colorado 80401

Attention: Thomas M. Ohlmacher

Telephone: (303) 568-3261

Facsimile: (303) 568-3250

FORTIS CAPITAL CORP.,

as Agent

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

5

 



 

 

FORTIS CAPITAL CORP.,

as a Bank and an Issuing Bank

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

15455 North Dallas Parkway

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

BNP PARIBAS,

as an Issuing Bank and a Bank

 

By:                                                                     

Name:                                                               

Title:                                                                  

 

By:                                                                     

Name:                                                               

Title:                                                                  

 

787 Seventh Avenue

New York, NY 10019

Attention: Keith Cox

Phone: (212) 841-2575

Fax: (212) 841-2536

 

6

 



 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Bank

 

By:                                                                     

Name:                                                               

Title:                                                                   

 

918 17th Street

DNCOBB3E

Denver, CO 80202

Attn: Monte Deckerd

Phone: (303) 585-4212

Fax: (303) 585-4362

SOCIETE GENERALE,

as a Bank

 

By:                                                                     

Name:                                                               

Title:                                                                   

 

1221 Avenue of the Americas

New York, NY 10020

Attn: Barbara Paulsen

Phone: (212) 278-6496

Fax: (212) 278-7953

 

 

7

 

 

 